Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

                                    CASE NO. 1:18-cv-02351-KLM

FARMLAND PARTNERS, INC.,

                Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE
DOES 2-10 (WHOSE TRUE NAMES ARE UNKNOWN),

                Defendants.


                             MOTION FOR A STAY PENDING APPEAL


        Defendant, Rota Fortunae (“RF”), through his undersigned counsel, respectfully requests the

Court enter an order confirming that the entire underlying case is stayed pending the Notice of Appeal

filed on January 9, 2019. Counsel for RF has conferred with counsel for Plaintiff regarding the relief

requested in this motion. Plaintiff objects to the relief requested.

                       INTRODUCTION AND PROCEDURAL POSTURE

        This is exactly the kind of case anti-SLAPP statutes like the Texas Citizens Participation Act

(“TCPA”) is designed to prevent. Plaintiff Farmland Partners, Inc. (“FPI”) brought this case to punish

RF for exercising his First Amendment right to free, anonymous speech. FPI focuses its ire on RF for

writing a deeply substantive article with citations to publicly available information.




{00656462.DOCX / 1 }                            !1
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 2 of 9




        RF’s business is to analyze public companies, identify misrepresented valuations, and

highlight risks in capital markets—which can include uncovering fraudulent business activities. In

this way, he operates much like Dr. Abraham J. Briloff, the financial analyst who wrote for Barron’s

Magazine, which was sued for purported defamation of Reliance Insurance Company. See Reliance

Ins. Co. v. Barrons, 442 F. Supp. 1341 (S.D.N.Y. 1977). Like RF, Dr. Briloff spent significant time

analyzing the insurer’s public documents and informed the public about apparent issues with

representations therein. There, the court noted how important this work is: “We must acknowledge

that the public interest is well served by encouraging the free press to investigate and comment on

business and corporate affairs in the same manner as it would report on other public issues.” Id. at

1349. This kind of speech is just as important to the country as it is in analogous situations involving

politics. See id. (“Investigative reporting is not limited to the impeachment of presidents… The public

interest is served equally … when an accounting professor spotlights for the financial press, in

common language, business dealings he regards as improper, improvident or unfair to investors.”).

        RF’s July 9, 2018 article about FPI was a well-supported, well-researched piece that provided

the underlying support for each factual statement and opinion expressed in the Article. Rather than

substantively address the issues, FPI immediately sued, claiming that RF’s statements were

defamatory. Although FPI alleges that RF also improperly took a short position on FPI’s stock, short

selling is neither improper nor illegal.1




1      Indeed, FPI alleges a conspiracy to defame, but ever since filing FPI has focused instead on
anyone who may have been trading against FPI stock, which is not a valid underlying tort. Nor is
discussing research of publicly available documents and information.
{00656462.DOCX / 1 }                           !2
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 3 of 9




        At this point in the proceedings, the parties have filed numerous motions.2 Throughout the

motions practice, RF has sought to maintain his constitutional right to anonymity to protect against

precisely these types of lawsuits, used to chill his carefully critical voice in the market. Indeed,

even FPI’s own purported expert, Joshua Mitts, has acknowledged that financial analysis's may

prefer anonymity “precisely because they are conveying truthful information and fear the adverse

consequences that may result from being identified.” See Resp. to Motion to Remand. Yet, FPI

denigrates RF’s anonymity while failing to acknowledge that the pseudonym has a well-regarded,

multi-year track record.

        At the December 20, 2018 hearing, the Court denied RF’s Motions to Dismiss and

Plaintiff’s Motion for Default Judgment without prejudice and ordered RF to respond in writing

under oath to Interrogatories 1-4 in Doc. No. 39-1 on or before January 4, 2019 (the “December 20

Order”). (Doc. No. 45).

        On January 4, 2019, RF filed a motion to reconsider the portion of the December 20 Order

that RF respond to four interrogatory requests (the “Discovery Order”) (Doc. No. 46), in response to

which the Court issued an Order on January 9, 2019 granting in part and denying in part the motion to

reconsider, and ordering RF to respond only to interrogatories 2 and 4 in Doc. No. 39-1 (the “January

9 Order”). Also on January 9, 2019, RF properly filed a notice of appeal pursuant to F.R.A.P. 3,

appealing the Court’s December 20, 2018 Order and the January 9 Order (Doc. No. 49).



2       Includes: Plaintiff’s Motion to Remand (Doc. No. 15); RF’s F.R.C.P. 12(b) Motion to
Dismiss (Doc. No. 18); RF’s Motion to Dismiss under the Texas Citizen’s Participation Act (the
“TCPA Motion”) (Doc. No. 22); RF’s Motion to set a Hearing on the TCPA Motion (32); and
Plaintiff’s Motion for Default against the fictional Doe Defendants (Doc. Nos. 37 and 37).
{00656462.DOCX / 1 }                          !3
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 4 of 9




        Now, RF respectfully moves for an order staying the underlying case while the appeal is

pending because filing the notice of appeal of the denial of the TCPA Motion was a jurisdictionally

significant act. It divested the Court of jurisdiction to proceed with any part of the action against

RF. First, filing the notice of appeal in and of itself is a jurisdictional event that divests the district

court of jurisdiction. Second, the denial of the TCPA Motion is a collateral order from which RF

has the right to an immediate appeal. Third, because denials of TCPA motions are treated as denials

of statutory immunity rights, an appeal from such an order, which relates to the entire action, stays

the entire underlying case while the appeal is pending.

                                              ARGUMENT

        A.      RF properly filed a Notice of Appeal

        As an initial matter, RF properly appealed the December 20 Order and the January 9 Order

by filing the notice of appeal in this Court. Pursuant to Fed. R. App. P. 3, timely filing a notice of

appeal in district court is the only jurisdictional act required to appeal. F.R.A.P. 3(a)(1) (“[a]n

appeal permitted by law as of right from a district court to a court of appeals may be taken only by

filing a notice of appeal with the district clerk within the time allowed by Rule 4”); F.R.A.P. 3(a)

(2) (“[a]n appellant’s failure to take any step other than the timely filing of a notice of appeal does

not affect the validity of the appeal”). Here, by filing the notice of appeal in this Court on January

9, RF properly perfected his appeal.

        B.      The denial of the TCPA Motion is a collateral order and thus subject to appeal

        TCPA motions to dismiss are not properly dismissed without a substantive analysis and a

hearing. Reeves v. Harbor Am. Central, Inc., 552 S.W.3d 389, 394 (Tex. App.—Houston [14th

{00656462.DOCX / 1 }                            !4
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 5 of 9




Dist.] 2018, no pet.) (“The trial court was required to conduct this analysis. Without a

determination that [the moving party] failed to meet his burden, there was no basis for the trial

court to deny the motion.”). In Reeves, the trial court denied the motion without a hearing alleging

that “the motion is being used as an excuse not to participate in discovery ordered by the Court…”

Id. at 392. However, the appellate court held that conclusion and failure to apply the statute was

reversible error by the trial court. Id. at 395.

        The requisite hearing on the TCPA motion must be set within 60 days after service of the

motion. Tex. Civ. Practice. & Rem. Code § 27.004(a). Only in exceptional circumstances may the

court extend the hearing date, “but in no event shall the hearing occur more than 120 days after the

service of the [TCPA] motion….” Id. at § 27.004(c). The court “must rule on the motion within 30

days after the hearing.” Id. at 27.005(a). “If the court does not rule on a TCPA motion to dismiss

within the time prescribed, ‘the motion is considered to have been denied by operation of law and

the moving party may appeal.” Roach v. Ingram, 557 S.W.3d 203, 213 (Tex. App.—Houston [14th

Dist.] 2018, pet. filed) (citing § 27.008(a)). Thus, the TCPA requires a ruling on the TCPA motion

“not later than the 30th day following the date of the hearing on the motion.”

        Here, the Court denied the TCPA Motion at the December 20 hearing and the December 20

hearing operated as the TCPA hearing contemplated by Tex. Civ. Practice. & Rem. Code § 27.004.

See, e.g., Daniels v. State, 538 S.W.3d 139, 151 (Tex. App.—El Paso 2017, pet. denied) (treating

hearing at which trial court addressed jurisdictional issues (but did not rule on the motion) as the

TCPA motion hearing itself and concluding therefore that the 30-day deadline for the court’s order

had passed). Therefore, the denial of the TCPA Motion at the December 20 hearing is a ruling on

{00656462.DOCX / 1 }                               !5
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 6 of 9




the motion as contemplated by the TCPA’s statutory guidelines. See id.; Tex. Civ. Practice. & Rem.

Code § 27.005(a).

        The December 20 denial of the TCPA motion constitutes a collateral order subject to

immediate appeal in federal court. NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 748

(5th Cir. 2014). (“[b]ecause we hold that the TCPA satisfies all three requirements, the collateral

order doctrine supplies jurisdiction”). See also Diamond Consortium, Inc. v. Hammervold, 733

Fed.Appx. 151, 154 (5th Cir. 2018) (“[p]ursuant to the collateral order doctrine, this court has

jurisdiction over an interlocutory appeal of an order denying a TCPA motion to dismiss”); Cuba v.

Pylant, 814 F.3d 701, 706 (5th Cir. 2016) (“this court has jurisdiction over an interlocutory appeal

from an order denying a TCPA motion to dismiss”); DC Comics v. Pacific Pictures Corp., 706 F.3d

1009, 1015 (9th Cir. 2013) (“we hold that the denial of a motion to strike made pursuant to

California’s anti-SLAPP statute remains among the class of orders for which an immediate appeal

is available”).

        Although the Court styled its dismissal of the TCPA Motion as without prejudice, the TCPA

has strict statutory deadlines for filing a motion to dismiss under the TCPA—a TCPA motion must

be filed within 60 days after the complaint is filed. See Tex. Civ. Prac. & Rem. § 27.003; Miller

Weisbrod, L.L.P. v. Llamas-Soforo, 511 S.W.3d 181, 193–94 (Tex. App. 2014) (Defendant “needed

to have filed a TCPA motion to dismiss within sixty days of the date of service of the First

Amended Petition.”); Daniels v. State, 538 S.W.3d 139, 151 (Tex. App. 2017) (“[T]hese deadlines

were not optional.”). Here, that deadline has passed, and the TCPA motion has been denied. While

the TCPA contemplates filing a TCPA motion later than 60 days after the complaint was served

{00656462.DOCX / 1 }                         !6
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 7 of 9




upon a finding of good cause, no court has ever applied that provision in circumstances such as

these—namely, where the TCPA was timely filed and where there has been a ruling on the TCPA

as contemplated by the TCPA. Rather, as an immunity protection, TCPA motions are addressed at

the very beginning of a case, which the TCPA’s deadlines are designed to ensure. Where the relief

is not quickly granted, the TCPA directs the movant to the appellate court immediately.

        C.      Because RF properly appealed from a collateral order, this Court is divested of
                jurisdiction over the case by virtue of the notice of appeal filing

        RF properly filed a notice of appeal of a collateral order. “[T]he filing of a notice of appeal,

whether from a true final judgment or from a decision within the collateral order exception, is an

event of jurisdictional significance—it confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Stewart v.

Donges, 915 F.2d 572, 575 (10th Cir. 1990) (internal quotations omitted); see also Garcia v.

Burlington N. R.R. Co., 818 F.2d 713, 721 (10th Cir. 1987) (“Filing a timely notice of appeal

pursuant to Fed. R. App. P. 3 transfers the matter from the district court to the court of appeals. The

district court is thus divested of jurisdiction. Any subsequent action by it is null and void.”).

        The TCPA creates “not simply the right to avoid ultimate liability in a SLAPP case, but

rather . . . the right to avoid trial in the first instance.” NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C.,

745 F.3d 742, 751–52 (5th Cir. 2014). For this reason, denials of TCPA motions are treated as

denials of statutory immunity rights. Id. (“the anti-SLAPP motion is designed to protect the

defendant from having to litigate meritless cases aimed at chilling First Amendment expression”).




{00656462.DOCX / 1 }                           !7
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 8 of 9




        An appeal from on such an order denying immunity rights “relates to the entire action and,

therefore, divests the district court of jurisdiction to proceed with any part of the action against an

appealing defendant.” Stewart, 915 F.2d at 576. Thus, here, the notice of appeal of the TCPA

denial divests this Court of jurisdiction to proceed with any part of the action, and RF respectfully

asks the Court to enter an order reflecting this divesture. Alternatively, if the Court concludes that

the Notice of Appeal does not divest it of jurisdiction, it should still enter a stay to permit the Tenth

Circuit to decide the jurisdictional question.

        Respectfully submitted this 13th day of January, 2019.

                                                  /s/ John A. Chanin
                                                  John A. Chanin
                                                  Katherine Roush
                                                  Melanie MacWilliams-Brooks
                                                  FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                                  360 South Garfield Street, 6th Floor
                                                  Denver, Colorado 80209
                                                  jchanin@fostergraham.com
                                                  kroush@fostergraham.com
                                                  mbrooks@fostergraham.com
                                                  Phone: 303-333-9810
                                                  Facsimile: 303-333-9786
                                                  Attorneys for Defendant Rota Fortunae




{00656462.DOCX / 1 }                             !8
Case 1:18-cv-02351-KLM Document 52 Filed 01/13/19 USDC Colorado Page 9 of 9




                               CERTIFICATE OF SERVICE

I hereby certify that on this 13th day of January, 2019, I electronically filed the foregoing
MOTION FOR A STAY PENDING APPEAL with the Clerk of the Court using the ECF system,
and served via ECF to the following:

Scott F. Llewellyn
Kyle S. Pietari
Morrison & Foerster LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, Colorado 80202-5638
sllewellyn@mofo.com
kpietari@mofo.com

and

Michael D. Birnbaum
Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019
mbirnbaum@mofo.com


                                          /s/    Katherine Roush
                                          Katherine Roush




{00656462.DOCX / 1 }                     !9
